Citation Nr: 0923489	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a skin condition, to 
include as a result of Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In April 2007, the Board notified the appellant that his 
claims were subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy under regulations 
providing presumptive service connection to veterans who 
"served in the Republic of Vietnam" and subsequently 
developed certain disabilities associated with herbicide 
exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a).  
VA denied his claim, explaining that the presumption of 
herbicide exposure did not apply to his service as the 
applicable regulation, 38 C.F.R. § 3.307(a)(6)(iii), 
interpreted the phrase "served in the Republic of Vietnam" to 
mean that a veteran's service must have involved "duty or 
visitation" in the Republic of Vietnam.

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the Veteran's claim for service 
connection for a skin condition should be remanded for 
further action.  Although service connection may not be 
granted on a presumptive basis, the Veteran may establish 
service connection on a direct basis.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 
(1997).  

The Veteran's service treatment records show that he was 
treated for several rashes from May 1969 to July 1969, 
although his August 1969 separation examination report shows 
that clinical evaluation of his skin was normal.  His post-
service medical records show he has been diagnosed with 
comedones, clavus and actinic keratosis since September 2004.

While it has not been found that the Veteran was exposed to 
Agent Orange in service, the evidence in this case indicates 
a possibility that the Veteran has a skin condition that had 
its onset in service.  VA is required to provide a medical 
examination when the record of the claim does not contain 
sufficient medical evidence for VA to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  Accordingly, the Veteran should be 
afforded a VA examination to determine the etiology of any 
skin disorder found to be present.

The Board further notes that the Veteran's most recent VA 
treatment records are dated August 2005.  Copies of any 
available VA records subsequent to August 2005 need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from August 2005 to the 
present, and associate the records with 
the Veteran's claims file.

2.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded a 
dermatological VA examination, to 
determine the nature and etiology of any 
skin disorder found to be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  Based on the medical 
findings and a review of the claims file, 
the examiner should indicate whether it 
is at least as likely as not that any 
current skin disorder is related to the 
Veteran's period of active service, to 
include findings noted in the service 
treatment records.  A rationale should be 
provided for all opinions expressed.  The 
examination report should indicate 
whether the examiner reviewed the 
Veteran's medical records.

3.  Thereafter, VA should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




